EXHIBIT 10.1

NATIONAL ATLANTIC HOLDINGS CORPORATION
EMPLOYEE STOCK OPTION AGREEMENT

This Agreement, made this       of      by and between National Atlantic
Holdings Corporation, a corporation organized under the laws of the State of New
Jersey (the “Company”), and       (the “Optionee”).

WITNESSETH THAT:

WHEREAS, the Optionee is an employee of the Company or one of the Company’s
Subsidiary Companies (“Subsidiary Companies”) whose services are, in the opinion
of the management of the Company, important to the continued future financial
success of the Company, and

WHEREAS, the Company desires to create an opportunity for the Optionee to invest
in the stock of the Company upon favorable terms in order to give the Optionee a
proprietary interest in the Company, in order to ally the Optionee’s interests
more closely with those of the Company, and in order to help secure to the
Company the continued availability of the Optionee’s services.

NOW THEREFORE, the parties hereto agree as follows:

1. The Company hereby grants to the Optionee the option (“Option”) to purchase
from the Company up to but not exceeding in the aggregate       shares of the no
par value Class B Nonvoting Common Stock of the Company (hereinafter referred to
as the “Shares”) at a price of $      per Share, subject to the following terms
and conditions.

2. This Option is not immediately exercisable. This Option shall not become
exercisable until the earliest to occur of the following events:

(a) Three (3) years from the Date of Issuance;

(b) The Date of Retirement of the Participant or, in the case of a Director of
the Company or a Subsidiary Company, the date of expiration of the Director’s
term;

(c) The Date of a Change of Control; or

(d) Upon the date of an offering of shares in the Company and/or any of its
affiliates through an initial public offering in which the securities of the
Company and/or any of its affiliates are registered under the Securities Act of
1933, as amended.

3. The Option hereby granted shall terminate and be of no force and effect upon
the happening of the first of the following events:

(a) At the expiration of ten (10) years from the date of this agreement;

(b) At the termination of the Optionee’s employment with both the Company and a
Subsidiary Company for any reason other than death, with or without cause,
provided, however, that if the Optionee dies while in the employ of the Company,
subparagraph (c) hereof shall apply; or

(c) At the expiration of ninety (90) days after the date of death of the
Optionee if the Optionee dies while in the employ of the Company.

4. Subject to the limitations set forth hereinabove, this Option may be
exercised by written notice mailed to the Company at 4 Paragon Way, Freehold,
New Jersey 07728, which shall (a) state the number of Shares with respect to
which the Option is being exercised, and (b) be accompanied by a check, cash, or
money order in the full amount of the purchase price.

5. This Option is not transferable. The Optionee’s rights under this agreement
are personal. No pledge, encumbrance, hypothecation, assignment or transfer of
the Optionee’s rights under and interest in this Option may be made other than
by will or by operation of the laws of descent and distribution. This Option is
exercisable during the lifetime of the Optionee only by the Optionee, and after
the Optionee’s death (in cases where paragraph 3(c) hereof is applicable) only
by the Optionee’s legal representative, duly confirmed by the court having
jurisdiction over the Optionee’s succession.

6. Any Shares acquired by the Optionee through the exercise of this Option shall
be subject to the conditions, limitations and restrictions set forth in the
National Atlantic Holdings Corporation Nonstatutory Stock Option Plan (the
“Plan”) and the Share Repurchase Agreement dated      , entered into by the
Optionee and the Company (the “Share Repurchase Agreement”).

The Optionee hereby acknowledges and agrees that: a copy of each of the Plan and
of the Share Repurchase Agreement has been provided to him/her/it; he/she/it is
fully familiar with the terms, conditions and limitations of the Plan and the
Share Repurchase Agreement; such terms, conditions and limitations are
reasonable and appropriate; and such terms, conditions and limitations shall
affect and limit all Shares into which the Option granted hereunder is
convertible.

7. The provisions of this agreement shall apply to the Shares that the Optionee
or his or her heirs or permitted transferees may at any time acquire under or by
reason of this agreement. The provisions of this agreement shall inure to, and
be binding upon, the heirs, executors, administrators, successors, and assigns
of the parties hereto. The parties hereto agree that all certificates
representing the Shares at any time issued to the Optionee pursuant to an
exercise of this Option shall bear a legend as set forth in the Plan and the
Share Repurchase Agreement. Any transfer or encumbrance of the Shares is
expressly subject to the terms of this agreement and any purported transfer,
pledge, hypothecation or encumbrance of the Shares in violation of this
agreement shall be void.

8. This Option is subject in all respects to the terms and provisions of the
Plan, which has been adopted by the Company and is incorporated herein by
reference and the Share Repurchase Agreement.

9. This Option may not be exercised if the issuance of the Shares upon such
exercise would constitute a violation of any applicable Federal or state
securities or other law or valid regulation. The Optionee, as a condition to his
or her exercise of this Option, shall represent to the Company that the Shares
that he or she acquires under this Option are being acquired by him or her for
investment and not with the present view to distribution or resale, unless
counsel for the Company is then of the opinion that such a representation is not
required under the Securities Act of 1933 or any other applicable law,
regulation, or rule of any governmental agency.

10. The Optionee acknowledges receipt of a copy of the Plan, a copy of which is
annexed hereto, and represents that he or she is familiar with the terms and
provisions thereof. The Optionee hereby accepts this Option subject to all the
terms and provisions of the Plan and the Share Repurchase Agreement. The
Optionee hereby agrees to accept as binding, conclusive and final all decisions
and interpretations of the Board of Directors and where applicable, the Stock
Option Plan Committee, upon any questions arising under the Plan. As a condition
to the issuance of the Shares under this Option, the Optionee authorizes the
Company to withhold in accordance with applicable law from any regular cash
compensation payable to him or her any taxes required to be withheld by the
Company under Federal, state, or local law as a result of his or her exercise of
this Option.

THUS DONE AND EXECUTED on the month, day, and year first hereinabove written, at
Freehold, New Jersey.

WITNESSES:

     
/s/
  /s/
 
   
 
   
.
  (Type Name) — Optionee
 
   
/s/
  /s/
 
   
 
   
.
  Cynthia L. Codella, Secretary
 
   

